                                          MICHAEL H. SPORN
                                               ATIORt\lEY AT LAW
                                                299 BROADWAY
                                          NE\V YORK, l'\'EW YORK 10007
 TELEPHONE                                                                                         fACSIM1LE
(212) 791-1200                                                                                   (212) 791-3047
                                               mbspom@gmail.com

                                                                            MEMO ENDORSED

                                                                         June 7, 2021


      Hon. Sidney H. Stein
      United States District Judge
      Southern District of ew York
      500 Pearl Street
       ew York, New York 10007

                                     Re: United States v. Joseph Minetto
                                          Ind. o 19 Cr 833 (SHS)

       Dear Judge Stein:

             This letter is respectfully submitted to request that Mr. Minetto's conditions of release be
      modified to permit him to travel with his wife and three young children to Brewster,
      Massachusetts to attend the wake and funeral of his wife's grandmother. They would depart this
      Wednesday, June 9, and return on Saturday, June 12. The government bas no objection to this
      application so long as Pre-Trial bas no objection.

              Mr. Minetto is supervised in the District of New Jersey where he resides. I reached out to
      his supervising Pre-Trial Officer late this afternoon upon learning of this development today, but
      she has not yet had the opportunity to respond. Because of the emergency nature of the request, I
      do not want to delay ubmitting this letter to your Honor, and I will update the Court as soon as I
      hear from Pre-Trial. Thank you for your consideration of this matter.




      MHS/ss
      Cc: Kiersten A. Fletcher Esq.
          Elizabeth Charleston, U.S.P.T.O.

     Application granted. The defendant shall provide the address of where he will be
     staying in Massachusetts to his pretrial services officer.

     Dated: New York, New York
            June 8, 2021
